Citation Nr: 0716133	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  05-19 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1962 to July 
1964.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
declined to reopen the veteran's claim for service connection 
for schizophrenic reaction.  The RO issued a notice of the 
decision in November 2004, and the veteran timely filed a 
Notice of Disagreement (NOD) in February 2005.  Subsequently, 
in April 2005 the RO provided a Statement of the Case (SOC), 
and thereafter, in June 2006, the veteran timely filed a 
substantive appeal.

The veteran did not request a Board hearing on this matter.

While the RO declined to reopen the veteran's claim, the 
Board must make its own determination as to whether new and 
material evidence has been received to reopen this claim.  
That is, the Board has a jurisdictional responsibility to 
consider whether a claim should be reopened, regardless of 
the RO's finding.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).

As described below, the Board has reopened the instant claim, 
however, further development is warranted to resolve the 
merits of the appeal.  Therefore, that aspect of the appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.	The RO denied service connection for a mental disorder, to 
include schizophrenic reaction and passive aggressive 
reaction, in an April 1967 decision; the veteran did not 
appeal that decision.

2.	The evidence submitted since the April 1967 decision 
includes post-service psychiatric and medical records, 
spanning 1985 to 2005, reflecting continuous and current 
diagnoses of schizoaffective disorder and schizophrenia, 
paranoid type.  This evidence is new and raises a 
reasonable possibility of substantiating the claim for 
service connection for an acquired psychiatric disorder, 
to include schizophrenia.


CONCLUSIONS OF LAW

1.	The April 1967 RO decision that denied the veteran's claim 
service connection claim for a mental disorder, to include 
schizophrenic reaction, is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.104, 20.1103 
(2006).

2.	Because the evidence presented since the April 1967 RO 
decision is new and material, the claim for service 
connection for an acquired psychiatric disorder, to 
include schizophrenia is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.104, 3.156(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that new and material evidence 
has been secured to reopen the veteran's claim, and 
therefore, a further discussion of the VCAA duties is 
unnecessary at this time.  It should be noted, however, that 
the RO should cure any potential defects in notice, as would 
be demonstrated by a failure to notify the veteran of all 
five elements of a service connection claim (to include the 
type of evidence necessary to establish a disability rating 
and the effective date for the claimed disability), or 
assistance provided by VA, prior to its determination of a 
proper disability rating and effective date for the veteran's 
service-connected disability.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-20 (2004) (holding that proper VCAA notice 
must "precede an initial unfavorable [RO] decision"); see 
also Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006) 
(holding that the VCAA notice requirements contained in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, which 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability).   


II. New & Material Evidence

a. Law and Regulations 
If a veteran does not file a notice of disagreement with an 
RO decision within the applicable time period, 38 U.S.C.A. § 
7105(c) provides that such a decision "shall become final 
and the claim will not thereafter be reopened or allowed. . . 
."  38 U.S.C.A. § 5108, however, provides an exception to 
this rule by requiring the Secretary to reopen a claim that 
has been finally decided and previously disallowed "[i]f new 
and material evidence is presented or secured" with respect 
to the claim.  Fortuck v. Principi, 17 Vet. App. 173, 178 
(2003) ("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").

The Board notes that the veteran filed his June 2004 claim 
that is the subject of this appeal after August 29, 2001, the 
effective date of the current version of 38 C.F.R. § 
3.156(a), which sets forth the standard for "new and 
material" evidence.  See Rodriguez v. Nicholson, 19 Vet. 
App. 275, 289 (2005) (recognizing that the 2001 amendment to 
§ 3.156(a), which made the "new and material evidence" 
standard more stringent, applies to "any claim for benefits 
received by VA on or after August 29, 2001").  Accordingly, 
the 2001 amended version of 38 C.F.R. § 3.156(a) controls in 
the present case.

Section 3.156(a) defines "new" evidence as "existing 
evidence not previously submitted to agency decisionmakers."  
Thus, "[i]f the evidence was not in the record at the time 
of the final disallowance of the claim and is not cumulative 
of other evidence in the record, it is new."  Fortuck, 17 
Vet. App. at 178.  "Material" evidence, in contrast, is 
"existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. § 3.156(a).  In addition, "[i]n order to 
warrant reopening a previously and finally disallowed claim, 
the newly presented or secured evidence . . . must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. West, 9 Vet. App. 273, 284 (1996) 
(Emphasis added).  That is, "the newly presented evidence 
need not be probative of all elements required to award the 
claim . . . but need be probative only as to each element 
that was a specified basis for that last disallowance."  Id. 
(Emphasis added).  In determining whether new and material 
evidence exists, the Board must "presume the credibility of 
the evidence and may not decline to reopen a claim for lack 
of new and material evidence merely because the proffered 
evidence is found to lack credibility."  Fortuck, supra, at 
179.  

If the Board determines that the veteran has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)").  

 b. Discussion 
In the instant case, the Board notes that the RO rendered a 
decision denying the veteran's claim for service connection 
for schizophrenic reaction and passive aggressive reaction in 
April 1967, and it supplied a notice of this decision 
advising the veteran of his appellate rights.  The veteran, 
however, failed to file an NOD.  Accordingly, the Board 
determines that this decision qualifies as "final" within 
the meaning of 38 U.S.C.A. § 7105(c).  The Board, therefore, 
lacks jurisdiction to entertain the veteran's June 2004 
service connection claim for schizophrenic reaction, unless, 
pursuant to 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a), he 
supplies new and material evidence with respect to the claim 
that had previously and finally been disallowed in April 
1967.  The Board therefore will examine the evidence 
submitted subsequent to this 1967 decision to ascertain 
whether the veteran's claim may be reopened.

At the time the RO issued its April 1967 decision denying 
service connection for passive aggressive reaction and 
schizophrenic reaction, the veteran's SMRs and post-service 
mental health records, spanning April 1966 and April 1967, 
which contained diagnoses of a neuropsychiatric condition and 
schizophrenic "tendencies," were of record.  In its 
decision, the RO noted that the veteran had been 
administratively discharged for chronic and severe passive 
aggressive reaction, manifested by an inability to respond to 
hostility, depression and the inability to separate his 
family problems from his military responsibilities as well as 
poor judgment and insight.  It determined that "passive 
aggressive reaction is a constitutional or developmental 
abnormality and was not aggravated in service."  The RO also 
determined that "[t]here is no definite evidence of a 
schizophrenic reaction present at this time, but, if 
existent, such condition is not shown to a degree of 10% or 
more within one year following veteran's discharge, and there 
is no basis for service connection."  

The post-April 1967 record reveals a voluminous bank of 
medical reports, spanning 1985 to 2005, which provide current 
diagnoses of schizoaffective disorder and schizophrenia, 
paranoid type.  This evidence is new, as it was not 
previously submitted, and is not cumulative or redundant of 
the evidence previously considered, as it demonstrates a 
current diagnosis of this psychiatric disorder.  It qualifies 
as material because it tends to prove an unestablished fact 
necessary to substantiate the service connection claim and 
relates to the basis upon which the RO denied the claim in 
April 1967, namely, that the veteran currently has a 
diagnosis of schizophrenia, an acquired psychiatric.  See 
Evans, 9 Vet. App. at 284 (holding that "[i]n determining 
whether evidence is . . . probative . . . the specified basis 
or bases, as discernable from the last decision, for the 
disallowance must be considered").  Accordingly, the Board 
reopens this claim.   

Because the Board has reopened the 1967 claim, it must make a 
determination on the merits and "review the new evidence 'in 
the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey, 7 
Vet. App. at 405; accord Anderson, 9 Vet. App. at 546.  As 
explained below in the Remand portion of this decision, 
however, the Board determines that additional development 
must occur in order to resolve the merits of this claim.


ORDER

The claim for service connection for an acquired psychiatric 
disorder, to schizophrenia is reopened, as new and material 
evidence has been received.   


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's service connection claim.  
38 C.F.R. § 19.9 (2006).  A summation of the relevant 
evidence is set forth below.  


a. Factual Background 
The veteran's December 1962 Report of Medical Examination for 
Enlistment contains a normal psychiatric evaluation.  

A June 1964 Chronological Record of Medical Care contains a 
diagnosis of passive-aggressive reaction, chronic, severe and 
manifested by an inability to respond to hostility.  The 
physician also noted that the veteran had depression and an 
inability to separate his family problems from his military 
responsibilities.  The veteran was assessed as having poor 
insight and judgment.  The physician also indicated that the 
veteran had a marked predisposition for this disorder with a 
lifelong history of poor adjustment, and as to whether the 
veteran incurred this disorder in the line of duty, the 
clinician answered negatively, that it had existed prior to 
service.  He cited no evidence that would support this 
conclusion, however, nor is there any evidence on the record 
that would substantiate this conclusion.  In addition, the 
examiner determined that the severity of this diagnosis 
rendered the veteran incapable of performing his military 
duties, and recommended that the veteran be discharged as 
expeditiously as possible.   

The veteran's June 1964 Report of Medical Examination for 
Separation, contains an abnormal psychiatric assessment.  

An April 1966 private physician's report discloses that the 
veteran shot his girlfriend that month.  The clinician 
assessed him as a danger and in need of immediate 
hospitalization.

In September 1966 the veteran underwent psychiatric testing 
by H.R.P., a psychologist.  He described the veteran as 
having a "schizophrenic-like encroachment on the thought 
process," and offered his diagnostic impression that the 
veteran's "[a]ffect and ideational disturbance characterized 
by an estranged and agitated thought process [was] akin to a 
schizophrenic reaction."  The psychologist also noted that 
the veteran displayed explosive, impulsive and uncontrolled 
emotions, which suggested a rage reaction type of behavior.  
He further indicated that the veteran was anxious and felt 
inadequate in his interpersonal relationships, and that such 
feelings resulted in an agitated and disturbed cognitive 
function, suggestive of an impulsive acting-out mode of 
behavior.      

A January 1967 VA Form 21-2507 indicates that the veteran had 
a neuropsychiatric condition.

An April 1967 private medical report by Dr. H.L.M. indicates 
that he had examined the veteran in September 1966 and 
October 1966.  Based on his interviews with the veteran, Dr. 
H.L.M. concluded that he "has very definitely schizophrenic 
tendencies."  He noted his impression that the veteran "may 
not be able to control his impulses when he is under either 
real or emotional stress," and that he "might tend to react 
in a very violent and unpredictable way" to such stresses.  
It was Dr. H.L.M.'s belief that the veteran was 
"psychologically ill and in need of treatment."        

March 1985, July 1985, August 1985 and October 1985 private 
medical reports convey that the veteran was diagnosed with 
schizoaffective disorder.

The veteran was hospitalized from June 1987 to July 1987 
after displaying psychotic and bizarre behavior, experiencing 
auditory hallucinations, depression and having suicidal and 
homicidal ideations.  His private psychiatrist, Dr. V.T., 
diagnosed the veteran with paranoia and antisocial 
personality disorder.  Dr. V.T. also noted a history of major 
depression with possible psychotic features.  A July 1987 
report also detailed the veteran's prior conviction of 
attempted murder of his girlfriend, and indicated that the 
veteran served six years in prison for the attack, during 
which time he received a diagnosis of paranoid schizophrenia.   

February 1993, December 1993, September 1994, March 1995 and 
September 1995 private medical notes indicate that the 
veteran was diagnosed with schizoaffective disorder.

VA medical records spanning August 2003 to February 2005 note 
the veteran's diagnosis of schizophrenia, paranoid type.  The 
August 2003 report indicated that the veteran took medication 
for this disorder.  

In his June 2005 substantive appeal the veteran indicated 
that upon entering active service he never had schizophrenic 
reaction and noted that he received an administrative 
discharge from service because of his mental disorder.  He 
further stated that he believed that his mental disability 
was related to service, that it existed within one year after 
his separation and that he has continued to suffer from this 
disorder for many years.
b. Discussion
The Board notes that the record clearly discloses that the 
veteran had a normal psychological assessment upon his 
December 1962 entry to service, but had an abnormal 
psychiatric evaluation upon his service discharge in July 
1964.  Such a circumstance invokes the presumption of 
soundness, and VA has not rebutted this presumption, as the 
evidence of record does not clearly and unmistakably (i.e., 
undebatably) show that this disorder preexisted service or 
that his active service did not aggravate the disorder.  38 
U.S.C.A. § 1111 ("every veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service") (Emphasis added); accord 38 C.F.R. § 3.304(b); see 
Wagner v. Principi, 370 F.3d 1089, 1096-97 (2004).  However, 
the veteran's in-service psychiatric diagnosis consisted of 
"passive-aggressive reaction," not schizoaffective disorder 
or schizophrenia, paranoid type, from which he currently 
suffers.  In addition, the evidence of record does not 
indicate that the veteran currently has a diagnosis of 
passive-aggressive reaction or that this specific disorder 
has continued since the in-service diagnosis.  Accordingly, 
the Board must obtain a medical opinion to resolve these 
questions.

In a similar vein, the recently dated psychiatric evidence 
raises a question of whether the veteran's in-service 
diagnosed passive-aggressive reaction was in actuality the 
beginning stage of his eventually and currently diagnosed 
schizophrenia.  The June 1964 SMR describing the veteran's 
symptoms of poor insight and judgment as well as his 
inability to respond to hostility appear to dovetail with 
similar symptoms described by Dr. H.L.M. in his April 1967 
report, wherein he noted the veteran's lack of impulse 
control and inability to cope with stress.  An opinion 
linking the in-service symptomatology to a current diagnosis 
of an acquired psychiatric disorder, to include schizophrenia 
would support the claim for service connection regardless of 
the in-service diagnosis.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  See also, e.g., Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 
Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992)).  The Board also comments that as early 
September 1966, only two years after his discharge, H.R.P. 
assessed the veteran as exhibiting "schizophrenic 
tendencies."  The date of this medical assessment, while 
falling just outside of the one-year presumptive period for 
service connection for chronic disorders, such as psychoses, 
under 38 C.F.R. §§ 3.307(a)(3) and 3.309(a), could also 
support a determination of chronicity and continuation of 
symptomatology.    

In view of the foregoing, the Board deems it necessary to 
obtain a psychiatric examination of the veteran that includes 
an opinion addressing the question of whether there is an 
etiological relationship between the veteran's schizophrenia 
and any of the psychiatric symptoms noted in the service 
medical records.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the appellant 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2. The veteran must be afforded a VA 
psychiatric examination for the purpose 
of determining whether any currently 
diagnosed mental disorder, to include 
schizophrenia, is linked to service.

Following a review of the relevant 
psychiatric and medical evidence in the 
claims file (to include the service 
medical records), obtaining a history 
from the veteran (to include treatment 
and medication history), the mental 
status examination, any tests that are 
deemed necessary, and any additional 
specialty examinations that are 
warranted, the psychiatrist is requested 
to answer the following questions:

Is it at least as likely as not (50 
percent or greater probability) that 
any psychiatric disorder that may be 
present, to include schizophrenia or 
schizoaffective disorder, began 
during service or is causally linked 
to some incident of or finding 
recorded during service, to include 
psychiatric symptoms that were 
attributed to a passive aggressive 
reaction during that time?  On this 
latter point, the psychiatrist must 
specifically determine whether it is 
at least as likely as not that the 
symptoms attributed to the veteran's 
in-service diagnosis of passive-
aggressive reaction actually 
constituted the early stage of his 
schizophrenia or schizoaffective 
disorder.

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The psychiatrist is also requested to 
provide a rationale for any opinion 
expressed.  The examiner is further 
advised that if a conclusion cannot be 
reached without resort to speculation, 
s/he should so indicate in the 
examination report.  

3.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claim for 
service connection for an acquired 
psychiatric disorder, to include 
schizophrenia on the merits.  If the 
claim remains denied, the AMC/RO should 
issue an appropriate SSOC and provide an 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


